                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODNEY BERNARD BARNO,                               Case No. 20-cv-03886-SI
                                   8                    Plaintiff,
                                                                                             ORDER EXTENDING DEADLINES
                                   9              v.
                                                                                             Re: Dkt. No. 26
                                  10     ARMANDO PADILLA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a second stipulated request to further extend the deadline for

                                  14   defendants to file a dispositive motion because the parties currently are attempting to settle the case.

                                  15   Upon due consideration, the court GRANTS the request. Docket No. 26. The court now sets the

                                  16   following new briefing schedule for dispositive motions: Defendants must file and serve their

                                  17   dispositive motion no later than July 16, 2021. Plaintiff must file and serve on defense counsel his

                                  18   opposition to the dispositive motion no later than August 20, 2021. Defendants must file and serve

                                  19   their reply brief (if any) no later than September 3, 2021.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 28, 2021

                                  22                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
